DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-15, in the reply filed on 09/15/2022 is acknowledged.
Claims 1-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldoni (US 20220054864 A1).

Regarding claim 1, Baldoni teaches a method for treating a nerve within a treatment region, comprising:
identifying the treatment region (skin fiducial market such as permanent or temporary tattoos (e.g., pigmented to resemble natural skin color and/or freckles) may be put into place to aid patents in identifying the correct position of the neuromodulation device 100 over the skin [0170]; The treatment site can be a target nerve of a patient such that concentration of current at the target nerve provides therapeutic benefits, such as pain relief, reduction of sympathetic hyperactivity, or other clinically beneficial effects [0105]);
positioning a device on a surface of skin for emitting ultrasound energy (wherein applying the focused ultrasound beam through the patient's skin and towards the treatment site comprises heating the treatment site [0058]; the FUS transducer 111 includes a spherical or cylindrical FUS transducer configured to direct ultrasound energy towards a treatment site beneath a patient's skin [0117]), wherein the device comprises a transducer array (the drive circuitry can be configured to deliver waveforms having predetermined and controllable parameters to one or more of the modulation components 107 which can include…one or more focused ultrasound (FUS) transducers 111 [0103]; FIG. 7 is a top view of another neuromodulation device positioned over a spine of a patient. In the illustrated embodiment, 4 pairs of FUS transducers 111 a-h are arranged on opposing sides of the vertebral column [0145]; fig. 7 depicts a 2x4 array of transducers 111a-h)
focusing the transducer array within the positioned device such that the ultrasound energy is focused on the treatment region (a focused ultrasound (FUS) transducer disposed in the central region, the FUS transducer configured to apply focused ultrasonic energy to the treatment site [0027]);
verifying the positioned device is directing ultrasound energy on the treatment region (a skin fiducial market such as permanent or temporary tattoos (e.g., pigmented to resemble natural skin color and/or freckles) may be put into place to aid patents in identifying the correct position of the neuromodulation device 100 over the skin…Once these positions are identified, a skin fiducial marker can be positioned over desired treatment site, allowing for more reliable and consistent placement of the device 100 for treatment [0170];first and second axes lie in a plane such that they can be arranged over the patient's skin, and the FUS transducer is arranged to deliver a FUS beam along an axis substantially orthogonal to the patient's skin and directed toward a treatment site [0166]; For example, with the electrodes 109 arranged over a patient's skin as described previously, the FUS transducer 111 can be arranged to deliver ultrasound energy along an axis substantially orthogonal to a patient's skin [0117]; fiducial markers and axes are inherently used to verify that the transducer is in place )
delivering ultrasound energy to the treatment region based on a predetermined time (The input elements 117a-g include a variety of knobs, buttons, and switches that can be used to turn the device on or off, set treatment times (e.g., activate the device for a predetermined time period, after which the device will automatically turn off) [0135]); 
and removing the positioned device when the predetermined time has been reached (a skin fiducial market such as permanent or temporary tattoos (e.g., pigmented to resemble natural skin color and/or freckles) may be put into place to aid patents in identifying the correct position of the neuromodulation device 100 over the skin…Once these positions are identified, a skin fiducial marker can be positioned over desired treatment site, allowing for more reliable and consistent placement of the device 100 for treatment [0170]; set treatment times (e.g., activate the device for a predetermined time period, after which the device will automatically turn off) [0135]; use of fiducial markers and activation/deactivation of device inherently allows for removal of transducers as the device is not fixed to the body). 

	Regarding claim 2, Baldoni teaches the method wherein the treatment region is located at a depth below a skin surface associated with a patient (wherein applying the focused ultrasound beam through the patient's skin and towards the treatment site comprises heating the treatment site [0058]). 

	Regarding claim 3, Baldoni teaches the method wherein the treatment region is a dorsal root ganglion (In some embodiments, two bilaterally positioned neuromodulation devices 100 can target the dorsal root ganglions on either side of the spinal cord at a particular spine region [0171]) located at a depth below a skin surface associated with a patient (wherein applying the focused ultrasound beam through the patient's skin and towards the treatment site comprises heating the treatment site [0058]). 

	Regarding claim 4, Baldoni teaches the method wherein the ultrasound energy is low intensity focused (liFUS) ultrasound energy (the FUS transducer(s) can deliver ultrasound to the treatment site at an intensity of between about 0.1 and about 10,000 W/cm2, for example between about 0.1-10 W/cm2 [0123]; Baek et al. in “A review of low-intensity focused ultrasound for neuromodulation” discloses that the low intensity focused ultrasound ranges from 1–100 mW/cm2 on pg.2 col. 1 para. 3, which converts to 0.001-0.1 W/cm2).

	Regarding claim 9, Baldoni teaches a method for treating a nerve within a treatment region, comprising:
identifying the treatment region (skin fiducial market such as permanent or temporary tattoos (e.g., pigmented to resemble natural skin color and/or freckles) may be put into place to aid patents in identifying the correct position of the neuromodulation device 100 over the skin [0170]; The treatment site can be a target nerve of a patient such that concentration of current at the target nerve provides therapeutic benefits, such as pain relief, reduction of sympathetic hyperactivity, or other clinically beneficial effects [0105]);
positioning a device on a surface of skin for emitting ultrasound energy (wherein applying the focused ultrasound beam through the patient's skin and towards the treatment site comprises heating the treatment site [0058]; the FUS transducer 111 includes a spherical or cylindrical FUS transducer configured to direct ultrasound energy towards a treatment site beneath a patient's skin [0117]), wherein the device comprises a transducer array (the drive circuitry can be configured to deliver waveforms having predetermined and controllable parameters to one or more of the modulation components 107 which can include…one or more focused ultrasound (FUS) transducers 111 [0103]; FIG. 7 is a top view of another neuromodulation device positioned over a spine of a patient. In the illustrated embodiment, 4 pairs of FUS transducers 111 a-h are arranged on opposing sides of the vertebral column [0145]; fig. 7 depicts a 2x4 array of transducers 111a-h);
focusing the transducer array within the positioned device such that the ultrasound energy is focused on the treatment region (a focused ultrasound (FUS) transducer disposed in the central region, the FUS transducer configured to apply focused ultrasonic energy to the treatment site [0027]);
verifying the positioned device is directing ultrasound energy on the treatment region (a skin fiducial market such as permanent or temporary tattoos (e.g., pigmented to resemble natural skin color and/or freckles) may be put into place to aid patents in identifying the correct position of the neuromodulation device 100 over the skin…Once these positions are identified, a skin fiducial marker can be positioned over desired treatment site, allowing for more reliable and consistent placement of the device 100 for treatment [0170];first and second axes lie in a plane such that they can be arranged over the patient's skin, and the FUS transducer is arranged to deliver a FUS beam along an axis substantially orthogonal to the patient's skin and directed toward a treatment site [0166]; For example, with the electrodes 109 arranged over a patient's skin as described previously, the FUS transducer 111 can be arranged to deliver ultrasound energy along an axis substantially orthogonal to a patient's skin [0117]; fiducial markers and axes are inherently used to verify that the transducer is in place);
delivering ultrasound energy to the treatment region based on a predetermined temperature (some embodiments, the controller 101 can be coupled to the temperature sensor(s) 121 and configured to turn off or reduce power of the modulation components 107 if the temperature sensor(s) 121 detect a temperature above a predetermined threshold (e.g., an increase of more than 5° F., more than 10° F., etc.)  [0110]); 
and removing the positioned device when the predetermined temperature has been reached a skin fiducial market such as permanent or temporary tattoos (e.g., pigmented to resemble natural skin color and/or freckles) may be put into place to aid patents in identifying the correct position of the neuromodulation device 100 over the skin…Once these positions are identified, a skin fiducial marker can be positioned over desired treatment site, allowing for more reliable and consistent placement of the device 100 for treatment [0170]; turn off or reduce power of the modulation components 107 if the temperature sensor(s) 121 detect a temperature above a predetermined threshold (e.g., an increase of more than 5° F., more than 10° F., etc.)  [0110]; use of fiducial markers and activation/deactivation of device inherently allows for removal of transducers as the device is not fixed to the body). 

Regarding claim 10, Baldoni teaches the method wherein the treatment region is located at a depth below a skin surface associated with a patient (wherein applying the focused ultrasound beam through the patient's skin and towards the treatment site comprises heating the treatment site [0058]).

Regarding claim 11, Baldoni teaches the method wherein the ultrasound energy is low intensity focused (liFUS) ultrasound energy (the FUS transducer(s) can deliver ultrasound to the treatment site at an intensity of between about 0.1 and about 10,000 W/cm2, for example between about 0.1-10 W/cm2 [0123]; Baek et al. in “A review of low-intensity focused ultrasound for neuromodulation” discloses that the low intensity focused ultrasound ranges from 1–100 mW/cm2 on pg.2 col. 1 para. 3, which converts to 0.001-0.1 W/cm2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baldoni as applied to claims 1 and 11 above, and further in view of Aida et al. (US 5590653 A, hereinafter "Aida").

Regarding claim 5, Baldoni does not teach the method wherein the device comprises an imaging transducer, and the position of the device is verified via the imaging transducer. Aida is considered analogous to the instant application as ultrasonic wave medical treatment apparatus is disclosed (abstract) and shares a classification of A61N 7/02.  Aida teaches device comprises an imaging transducer (an ultrasonic imaging device 10, Col. 8 lines 16-20; one of ordinary skill in the art would recognize that ultrasonic imaging devices comprise of an imaging transducer) and the position of the device is verified via the imaging transducer (an ultrasonic imaging device 10 supplies the data on the relative position of the tumor 8 and the ultrasonic probe 6 at that point to the controller 9, Col. 8 lines 16-20; this focal point position set by the phased array is supplied from the controller 9 to the ultrasound imaging device 10, such that the ultrasound imaging device 10 can display the state of the tumor 8 at the treatment target portion and the position of the focal point 7 in real time even during the treatment, Col 8 lines 31-37; visualizing the focal point and the target and collecting data on the relative position of the probe allows for verifying the position of the device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Baldoni to include an imaging transducer, and the position of the device is verified via the imaging transducer, as taught by Aida, in order to prevent the displacement of the focal point of the ultrasonic waves from the treatment target portion within the patient during the treatment, as suggested by Aida (Col. 4 lines 17-19). 

Regarding claim 6, Baldoni does not teach the method wherein the device comprises a water circulation system for controlling a temperature associated with the transducer array. Aida, however, teaches the device comprising a water circulation system for controlling a temperature associated with the transducer array (The coupling fluid contained in the water bag 124 is cooled by being circulated by the a cooling device 131 according to the temperature of the coupling fluid within the water bag 124 measured by a temperature sensor 130, in order to prevent the potentially dangerous heat generation due to the ultrasonic wave irradiation at the ultrasonic transducer, Col. 16 lines 6-12; Fig. 16). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Baldoni to include a water circulation system for controlling a temperature associated with the transducer array, as taught by Aida, in order to prevent burning of the body surface, as suggested by Aida (Col. 16 lines 6-12). 

Regarding claim 7, the combined invention of Baldoni and Aida does not teach the method wherein the water circulation system comprises a chamber to facilitate water circulation, the chamber positioned between the transducer array and the treatment region. Aida, however, teaches the method, wherein the water circulation system comprises a chamber (a cooling device 131 with water bag 124, fig 16; col. 16 lines 6-26) to facilitate water circulation the chamber positioned between the transducer array and the treatment region (annotated fig. 16 below with water circulation chamber 120 between the water circulation chamber, 124 and 131, and the target 122; col. 16 lines 6-26). 

    PNG
    media_image1.png
    446
    677
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Baldoni and Aida to include the water circulation system comprises a chamber to facilitate water circulation, the chamber positioned between the transducer array and the treatment region, as taught by Aida, in order to prevent burning of the body surface, as suggested by Aida (Col. 16 lines 6-12).

Regarding claim 12, Baldoni does not teach the method wherein the device comprises an imaging transducer, and the position of the device is verified via the imaging transducer. Aida is considered analogous to the instant application as ultrasonic wave medical treatment apparatus is disclosed (abstract) and shares a classification of A61N 7/02.  Aida teaches device comprises an imaging transducer (an ultrasonic imaging device 10, Col. 8 lines 16-20; one of ordinary skill in the art would recognize that ultrasonic imaging devices comprise of an imaging transducer) and the position of the device is verified via the imaging transducer (an ultrasonic imaging device 10 supplies the data on the relative position of the tumor 8 and the ultrasonic probe 6 at that point to the controller 9, Col. 8 lines 16-20; this focal point position set by the phased array is supplied from the controller 9 to the ultrasound imaging device 10, such that the ultrasound imaging device 10 can display the state of the tumor 8 at the treatment target portion and the position of the focal point 7 in real time even during the treatment, Col 8 lines 31-37; visualizing the focal point and the target and collecting data on the relative position of the probe allows for verifying the position of the device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Baldoni to include an imaging transducer, and the position of the device is verified via the imaging transducer, as taught by Aida, in order to prevent the displacement of the focal point of the ultrasonic waves from the treatment target portion within the patient during the treatment, as suggested by Aida (Col. 4 lines 17-19).

Regarding claim 13, the combined invention of Baldoni and Aida does not teach the method wherein the device comprises a water circulation system for controlling a temperature associated with the transducer array. Aida, however, teaches the device comprising a water circulation system for controlling a temperature associated with the transducer array (The coupling fluid contained in the water bag 124 is cooled by being circulated by the a cooling device 131 according to the temperature of the coupling fluid within the water bag 124 measured by a temperature sensor 130, in order to prevent the potentially dangerous heat generation due to the ultrasonic wave irradiation at the ultrasonic transducer, Col. 16 lines 6-12; Fig. 16). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Baldoni and Aida to include a water circulation system for controlling a temperature associated with the transducer array, as taught by Aida, in order to prevent burning of the body surface, as suggested by Aida (Col. 16 lines 6-12). 

Regarding claim 14, the combined invention of Baldoni and Aida does not teach the method wherein the water circulation system comprises a chamber to facilitate water circulation, the chamber positioned between the transducer array and the treatment region. Aida, however, teaches the method, wherein the water circulation system comprises a chamber (a cooling device 131 with water bag 124, fig 16; col. 16 lines 6-26) to facilitate water circulation the chamber positioned between the transducer array and the treatment region (annotated fig. 16 below with water circulation chamber 120 between the water circulation chamber, 124 and 131, and the target 122; col. 16 lines 6-26). 

    PNG
    media_image2.png
    446
    677
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Baldoni and Aida to include the water circulation system comprises a chamber to facilitate water circulation, the chamber positioned between the transducer array and the treatment region, as taught by Aida, in order to prevent burning of the body surface, as suggested by Aida (Col. 16 lines 6-12).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baldoni as applied to claim 1 above, and further in view of Podany et al.  (US 7662099 B2, cited on IDS, hereinafter "Podany"). 

Regarding claim 8, Baldoni does not teach the method wherein the device comprises an air chamber behind the transducer array for maximizing acoustic power delivery to the treatment region. Podany is analogous to the instant application as “Method And Instrumentation To Sense Thermal Lesion Formation By Ultrasound Imaging” is disclosed (title). Podany teaches wherein the device comprises an air chamber behind the transducer array for maximizing acoustic power delivery to the treatment region (The cavity 306 is preferably oversized to provide an air-backing 308 to increase the efficiency of the ultrasonic transducer 304, Col 4 lines 1-3; fig. 3 with annotations is reproduced below with air chamber/air backing 306 behind ultrasonic transducer 304 ). 

    PNG
    media_image3.png
    253
    575
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Baldoni to include an air chamber behind the transducer array for maximizing acoustic power delivery to the treatment region, as taught by Baldoni, in order to improve efficiency of the transducer, as suggested by Podany (Col 4 lines 1-3). 

Claims 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Baldoni and Aida as applied to claims 13  above, and further in view of Podany et al.  (US 7662099 B2, cited on IDS, hereinafter "Podany"). 

Regarding claim 15, the combined invention of Baldoni and Aida does not teach the method wherein the device comprises an air chamber behind the transducer array for maximizing acoustic power delivery to the treatment region. Podany is analogous to the instant application as “Method And Instrumentation To Sense Thermal Lesion Formation By Ultrasound Imaging” is disclosed (title). Podany teaches wherein the device comprises an air chamber behind the transducer array for maximizing acoustic power delivery to the treatment region (The cavity 306 is preferably oversized to provide an air-backing 308 to increase the efficiency of the ultrasonic transducer 304, Col 4 lines 1-3; fig. 3 with annotations is reproduced below with air chamber/air backing 306 behind ultrasonic transducer 304). 

    PNG
    media_image3.png
    253
    575
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Baldoni and Aida, to include an air chamber behind the transducer array for maximizing acoustic power delivery to the treatment region, as taught by Podany, in order to improve efficiency of the transducer, as suggested by Podany (Col 4 lines 1-3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793